Citation Nr: 0920937	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a bamboo stick to the rectum, 
also claimed as an intestine removal due to puncture.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to a 10 percent evaluation under 38 C.F.R. § 
3.324 (2008) based upon multiple, nonservice-connected 
disorders.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and 
entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based upon multiple, nonservice-connected disorders 
are remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDING OF FACT

The Veteran's residuals of a bamboo stick to the rectum, also 
claimed as an intestine removal due to puncture, do not 
result in any fecal leakage or involuntary bowel movements or 
hemorrhoids; there is only slight relaxation of the anal 
sphincter with no rectal incontinence, with no evidence of 
bleeding, anemia, or malnutrition; the degree of sphincter 
control is normal; and there are no residuals other than 
occasional abdominal pain.  


CONCLUSION OF LAW

The criteria of an increased disability rating for residuals 
of a bamboo stick to the rectum, also claimed as an intestine 
removal due to puncture, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic Code 
7332 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Residuals of a Bamboo Stick to the 
Rectum, also claimed as an Intestine 
Removal due to Puncture

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be a assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The Board notes that impairment of sphincter control of the 
rectum and anus are evaluated under Diagnostic Code 7332.  
Diagnostic Code 7332 rates an impairment of sphincter control 
that is healed or slight, without leakage, as noncompensable.  
A 10 percent disability rating is warranted when there is 
constant slight, or occasional moderate leakage.  Impairments 
of sphincter control characterized by occasional involuntary 
bowel movements, necessitating wearing a pad, warrant a 30 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7332 (2008).

In 2006, the Veteran requested an increased evaluation for 
his service-connected bamboo related injury.  

In conjunction with his request, the Veteran was afforded a 
VA examination in November 2006.  The examiner indicated that 
the claims folder was available and had been reviewed.  The 
Veteran was noted to have sustained an injury to his rectum 
when crawling down a hill and having a bamboo stick pierce 
his rectum.  The same day he had an exploratory laparotomy to 
the rectal wall through the post-inferior bladder just 
superior to the trigone and out of the dome of the bladder 
and into the peritoneal cavity.  A diverted colostomy was 
done and the Veteran was in the hospital for 10 days.  He was 
then transferred to Japan and the colostomy was closed with 
no residuals.  He was in the hospital for two weeks.  The 
Veteran's current main complaint was a very rare short 
duration of abdominal pain.  

The examiner indicated that the degree of sphincter control 
was normal.  The Veteran did not have any fecal leakage or 
involuntary bowel movements.  There were no hemorrhoids.  
There was slight relaxation of the anal sphincter but no 
rectal incontinence.  There was no evidence of bleeding or 
signs of anemia.  There was also no evidence of malnutrition.  
The Veteran was not undergoing any treatment for his rectal 
condition.  A diagnosis of status post rectal injury with 
diverting colostomy and close of colostomy with no residuals 
was rendered.  

A VA urology examination noted that the Veteran urinated 
every 10 to 12 hours during the day and did not urinate at 
night.  He had no incontinence.  The Veteran did not have any 
recurrent urinary tract infections.  He also did not have any 
renal colic or bladder stones or acute nephritis.  He had not 
been hospitalized for any urinary tract disease.  He had 
never been diagnosed with malignancy.  There had been no 
catheterizations or dilatations and no drainage procedures.  
The Veteran was not on any medications and he had not had any 
invasive or non-invasive treatment procedures.  His 
activities of daily living have not been affected.  The 
Veteran was not receiving dialysis treatments.  

Physical examination revealed no fistula and no residuals of 
genitourinary disease.  The testicles were normal in size and 
consistency.  A diagnosis of history of extraperitoneal 
surgery through the post anterior bladder with no residuals, 
was rendered.  

In his June 2007 substantive appeal, the Veteran requested 
that a 10 percent disability evaluation be assigned due to 
sharp abdominal pain.  

Based upon the above, the criteria for a compensable 
evaluation have not been met.  The residuals of the bamboo 
stick to the rectum reveal no loss of sphincter control or 
leakage.  He is also not required to wear a pad.  Hence, the 
criteria for a compensable disability evaluation have not 
been met and a compensable disability evaluation is not 
warranted.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. §  3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran sustained a puncture to his rectum.  The rating 
criteria contemplate residuals of such an injury.  His 
disability is, thus contemplated in the rating schedule.  No 
exceptional factors have been alleged.  The Veteran has been 
found to have no residual disability and no impact on 
employment has been demonstrated.  

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).


For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in August 2006, April 2008, and May 2008 
letters, the RO provided the Veteran with notice that 
informed him of the evidence needed to substantiate his 
claim.  The letters also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letters also told him to submit 
relevant evidence in his possession.

The Veteran's status has been substantiated.  The letters 
also told the Veteran that to substantiate the claim there 
must be evidence of an increase in severity for his service-
connected disability.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Veteran was notified of 
the Vazquez-Flores elements in the April and May 2008 
letters.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication. However, the timing deficiency 
as to the notices was remedied by the readjudication of the 
claim after sending the above notices.  Mayfield v. 
Nicholson, 499 F.3d 1317 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified. The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, 
no further action is necessary to assist the Veteran in 
substantiating the claim.


ORDER

A compensable disability evaluation for residuals of a bamboo 
stick to the rectum, also claimed as an intestine removal due 
to puncture, is denied.  


REMAND

With regard to the Veteran's claim of service connection for 
PTSD, the Board notes that he is the recipient of the Combat 
Infantry Badge. Thus, the stressor part for the requirement 
to grant service connection for PTSD has been satisfied.  The 
Board notes that the Veteran was afforded a VA examination in 
December 2006.  In the report, the examiner stated that it 
was difficult to make a diagnosis of PTSD given that the 
Veteran did not present the symptoms that would meet the 
criteria for such a diagnosis.  He stated that this was not 
to say that the Veteran did not suffer from PTSD.  He noted 
that the Veteran, through questioning, did not meet the 
criteria at that point.  

The examiner observed that the Veteran had been significantly 
impacted by his experiences in Vietnam and stated that if he 
were to explore this further in a therapeutic mode, these 
symptoms might emerge more clearly.  He noted that it was not 
the interest of the Veteran to pursue this, but indicated 
that the Veteran did understand that perhaps significant 
relationships in his life had been impacted or interfered 
with as a result of his experiences.  The examiner rendered a 
diagnosis of dysthymic disorder.  While the examiner rendered 
such diagnosis, he did not opine as to the etiology of this 
disorder and what relationship, if any, it had to the 
Veteran's period of service.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the Court indicated that it had jurisdiction to remand 
to the Board any matters that were reasonably raised below 
that the Board should have decided, with regard to a claim 
properly before the Court, but failed to do so.  A claim for 
benefits based on PTSD encompassed benefits based on an 
anxiety disorder and (or) a schizoid disorder because the 
evidence developed during the processing of the claim 
indicated that the symptoms for which Mr. Clemons was seeking 
VA benefits may have been caused by an anxiety and (or) 
schizoid disorder.   

Based upon the December 2006 examiner's report, the Board is 
of the opinion that the Veteran should be afforded an 
additional VA examination to determine if he currently has 
any psychiatric disorders, including PTSD and a dysthymic 
disorder, which are related to his period of service.  

The Board also notes that the determination of the service 
connection claim could well affect the outcome of the 
38 C.F.R. § 3.324 claim, and it would be premature for the 
Board to address that latter claim at the present time.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s), including PTSD, which may be 
present. The claims file must be made 
available to and reviewed by the 
examiner.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
sufficient to produce PTSD by the 
examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, including 
dysthymia, depression, anxiety, etc., 
is/are related to service on the basis of 
direct service incurrence, or if pre-
existing service, was/were aggravated by 
the Veteran's period of service, 
particularly with respect to alleged 
traumatic experiences.

The report of examination should include 
the rationale for all opinions expressed.

2.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


